NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GENE S. GROVES,
C'£aimant-Appellant,
V.
ERIC K. SHINSEKI, SECRE'I‘ARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7057 `
Appea1 from the United States Court of Appea1s for
Veterans C1aims in 06-1252, Chief Judge Wi11iarn P.
Greene, Jr.
ON MOTION
Bef0re GAJARsA, ScHALL, and MooRE, Circuiz Ju,dges.
PER CUR1AM.
0 R D E R
Gene S. Groves moves for fees under the Equal Access
to Justice Act (EAJA) incurred during his appeal before
this court.
On November 15, 2U10, this court granted the Secre-
tary of Veterans Affairs’ motion to remand Groves’ appeal

=
GROVES v. DVA 2
to allow the United States Court of Appeals for Veterans
Claims to rule on Groves’ pending motion for reconsidera-
ti0n. Groves appeared before this court without represen-
tation. Groves subsequently filed this motion seeking
$10,280.98 in total expenses and fees, including $9,962.50
for 79.7 hours of legal research at $125.00 per hour.
Pro se litigants like Groves are not eligible to recover
attorney fees under EAJA. Naekel v. Dep’t of Trcmsp.,
F.A.A, 845 F.2d 976, 981 (Fed. cia 193s) (“We conclude
that neither EAJA nor the Back Pay Act authorizes
payment to l\/[r. Naekel for the time spent acting pro se in
his appeal to this court."); see also Hexamer u. Foreness,
997 F.2d 93, 94 (5th Cir. 1993) (denying attorney fees
under EAJA to pro se 1itigant); Demo:rest v. Manspeaker,
948 F.2d 655, 655-56 (10th Cir. 1991) (same); Sommer v.
Sazzzvan, sss F.2d s95, 395-96 (2d cia 1_990)`(per cu-
riam), cert denied 498 U.S. 980 (1990) (same); ll/ferrell u.
Bl0ck, 309 F.2d 639, 642 (9ch cia 19s7) (Same). with
regard to the additional amount Groves seeks for copying
expenses and postage, this court’s prior remand order did
not award him costs and he has never submitted an
itemized and verified bill.
Accordingly,
IT ls OR:oERED THAT:
The motion is denied.
l FoR THE CoURT
APR 1 8 2011
/s/ J an Horba1y
Date J an Horbaly
Clerk
cc: Gene S. Groves
Steven M. Mager, Esq.
319 u.s. c0un1EBlFl»E\l=)PEALs son
ms storm cannon
APR 1BZD11
.|AN HORBALY
CLEH!